PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Elopak AS
Application No. 35/509,782
Filed: 10 Jan 2020
For: Packaging Container Blank and Packaging Container
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to withdraw the holding of abandonment filed March 24, 2022.

The petition is GRANTED.

The application was held abandoned for failure to file a response to the Notification of Refusal (“Notification”) mailed July 7, 2021, which set a two (2)-month shortened statutory period for reply. On February 1, 2022, a Notice of Abandonment was mailed.

Petitioner, asserts that the Notification was not forwarded to or received by applicant from the International Bureau of the World Intellectual Property Office (“the IB”). 

Petitioner’s argument has been considered, and is persuasive. A review of the record reveals that the Notification mailed July 7, 2021 was not transmitted by the USPTO to the IB as a result of a transmission error. Therefore, the Notification was not transmitted by the IB to applicant and could not have been received by applicant.

In view thereof, the presumption that the Notification was received at the address of record is overcome. 

Accordingly, there was no abandonment in fact.  The Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.

The petition to withdraw the holding of abandonment is GRANTED.

As applicant filed a reply to the Notification with the petition, it is unnecessary to remail the Notification mailed July 7, 2021. Rather, the application is forwarded to Technology Center Art Unit 2914 for further processing and examination in due course.


Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET